DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 1 of 43




       1    Larry W. Lee (State Bar No. 228175)
            lwlee@diversitylaw.com
       2    Kristen M. Agnew (State Bar No. 247656)
            kagnew@diversitylaw.com
       3    Nicholas Rosenthal (State Bar No. 268297)
            nrosenthal@diversitylaw.com
       4    Max R. Gavron (State Bar No. 291697)
            mgavron@diversitylaw.com
       5
            ktulyathan@diversitylaw.com
       6    DIVERSITY LAW GROUP, P.C.
            515 S. Figueroa St., Suite 1250
       7
            Los Angeles, CA 90071
       8    (213) 488-6555
            (213) 488-6554 facsimile
       9
            Attorneys for Plaintiff and the Class
      10    (Additional Counsel on Next Page)

      11    MANATT, PHELPS & PHILLIPS, LLP
            ROBERT H. PLATT (Bar No. CA 108533)
      12    rplatt@manatt.com
            ANDREW L. SATENBERG (Bar No. CA 174840)
      13    asatenberg@manatt.com
            ALMA PINAN (Bar No. CA 322693)
      14    apinan@manatt.com
            2049 Century Park East, Suite 1700
      15    Los Angeles, CA 90067
            Telephone: (310) 312-4000
      16    Facsimile: (310) 312-4224
      17    Attorneys for Defendant
            H&M HENNES & MAURITZ, L.P.
      18
      19                                    UNITED STATES DISTRICT COURT

      20                                NORTHERN DISTRICT OF CALIFORNIA

      21     SER LAO, as an individual and on behalf         Case No. 5:16-cv-333 EJD
             of all others similarly situated,
      22                                                     JOINT STIPULATION OF CLASS ACTION
                              Plaintiffs,                    SETTLEMENT AND RELEASE
      23
      24              vs.
                                                             Complaint Filed:    December 11, 2015
      25     H & M HENNES & MAURITZ, L.P., a
             New York limited partnership; and DOES
      26
             1 through 50, inclusive,
      27
                              Defendants.
      28

                                                             1

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 2 of 43




       1    William L. Marder (State Bar No. 170131)
            bill@polarislawgroup.com
       2    Polaris Law Group LLP
       3    501 San Benito Street, Suite 200
            Hollister, CA 95023
       4    Tel: (831) 531-4214
            Fax: (831) 634-0333
       5
            Dennis S. Hyun (State Bar No. 224240)
       6
            dhyun@hyunlegal.com
       7    HYUN LEGAL, APC
            515 S. Figueroa St., Suite 1250
       8    Los Angeles, CA 90071
            (213) 488-6555
       9
            (213) 488-6554 facsimile
      10
            Attorneys for Plaintiff and the Class
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                             2

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 3 of 43




       1           JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
       2             Subject to preliminary and final approval by the Court, Plaintiff Ser Lao
       3
       4        H&M
       5                                                                                                entitled
       6    SER LAO, as an individual and on behalf of all others similarly situated, Plaintiffs, vs. H & M
       7    HENNES & MAURITZ, L.P., a New York limited partnership; and DOES 1 through 50, inclusive,
       8    pending before the United States District Court for the Northern District of California, Case 5:16-
       9    cv-333 EJD
      10                                                     I. RECITALS
      11             1.      WHEREAS, on or about October 9, 2015 and October 13, 2015
      12    Counsel sent a letter to the California Labor and Workforce Development Agency
      13    pursuant to California Labor Code § 2699.3
      14                                                                   Labor Code § 2698, et seq.
      15    PAGA letter specifically identified violations of Labor Code §§ 201-204, 212, 213, 226(a), 226.7,
      16    510, 512, 558, 1194, 1197, and 1197.1.
      17             2.      WHEREAS, on or about December 11, 2015, Plaintiff commenced this Action in
      18    the Santa Clara Superior Court for the State of California, alleging the following causes of action:
      19    (1) violation of Labor Code § 226(a) for failure to provide accurate wage statements; (2) violation
      20    of Labor Code §§ 558, 1194, 1197, and 1197.1 for failure to pay minimum wages; (3) violation of
      21    Labor Code §§ 510, 558, 1194, and 1197.1 for failure to pay overtime wages; (4) violation of
      22    Labor Code §§ 226.7 and 512 for failure to provide proper meal breaks; (5) violation of Labor
      23    Code § 226.7 for failure to provide proper rest breaks; (6) violation of Labor Code §§ 201-203 for
      24    failure to pay earned and unpaid wages at the time of separation; (7) violation of the PAGA
      25    predicated on the above-stated Labor Code violations; and (8) violation of the California Business
      26    & Professions Code § 17200, et seq. for unfair business practices.
      27             3.      WHEREAS, on January 21, 2016, Defendant filed a Notice of Removal of Civil
      28    Action to United States District Court for the Northern District of California pursuant to the Class

                                                                  3

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 4 of 43




       1    Action Fairness Act of 2005.
       2             4.      WHEREAS, Plaintiff contends that he and the class he seeks to represent are
       3    entitled to unpaid wages, damages, statutory and civil penalties, and other remedies as a result of
       4                            misconduct                                        company-wide policies and
       5    practices for (1) requiring employees to undergo off-the-clock security checks and visual
       6    inspection checks before leaving retail stores at the end of their shifts, and (2) automatically issuing
       7    Money Network Paycards to pay final wages to separating employees without obtaining each
       8    separating employee s authorization.
       9             5.      WHEREAS, Defendant denies that it has engaged in any alleged unlawful conduct,
      10    denies that it has violated any statute, principle of common law or equity, rule or regulation, and
      11    maintains that it has complied at all times with California law by, including, but not limited to,
      12    compensating employees for all wages earned, including that its security checks do not fail to
      13    compensate employees for time worked, and that its use of pay cards to issue final wages does not
      14    deny employees access to all wages earned in a timely manner.
      15             6.      WHEREAS, Plaintiff filed his Motion for Class Certification on or about
      16    December 13, 2017, which was heard before Judge Edward J. Davila on May 17, 2018.
      17             7.      WHEREAS, on or about July 26, 2018, the California Supreme Court issued its
      18    opinion in Troester v. Starbucks Corp., Cal. Case No. S234969, 2018 WL 3582702 (Cal. July 26,
      19    2018), holding that the de minimis doctrine does not apply to California Labor Code claims. Thus,
      20    the Parties subsequently filed Notices of New Authority                                                .
      21    On August 8, 2018, the Court granted class certification, in part.
      22             8.      WHEREAS, b                                                                        thus
      23    continued to litigate only the certified class claims. With respect to the certified security check
      24    claims, both Parties moved for partial summary judgment on liability over the security check
      25    policy. On August 29, 2019, Plaintiff filed his motion for partial summary judgment, arguing that
      26                                                                                                           -
      27    the-clock security checks and visual inspections at the end of their shift or when closing a retail
      28    store. Thus, Plaintiff believes that this constitutes compensated paid time pursuant to Morillion v.

                                                               4

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 5 of 43




       1    Royal Packing Co., 22 Cal. 4th 575 (2000) and Troester v. Starbucks Corp., 5 Cal. 5th 829 (2018).
       2    Defendant filed its cross-motion for partial summary judgment on September 26, 2019, arguing
       3    that it is entitled to summary judgment because it only requires employees who bring a bag to
       4    undergo security checks prior to leaving the store. Thus, pursuant to Frlekin v. Apple Inc., 2015
       5    WL 6851424 (N.D. Cal. Nov. 7, 2015), Defendant argues that class members have a choice as to
       6    whether to bring a bag to work, and thus are not necessarily
       7                                                                                            , finding that
       8    whether Defendant mandated security checks for all retail stores or only employees with bags was
       9    a disputed question of material fact.
      10             9.      WHEREAS, on November 7, 2019, Defendant moved to decertify the class with
      11                                                                                  t challenge the Money
      12
      13    decertify the class.
      14             10.     WHEREAS, this proposed settlement is the result of                             length
      15    settlement negotiations that have taken place between the Parties. In January 2019, the Parties
      16    previously attended a full day of private mediation with wage and hour class action mediator, Mark
      17    S. Rudy, but was unsuccessful in resolving the matter at that time. Further, the Parties engaged in
      18    continued settlement negotiations with Mr. Rudy over the span of one year to no avail. Then, on
      19    January 10, 2020, the Parties subsequently participated in a Settlement Conference before
      20    Magistrate Judge Nathanael M. Cousins, during which the Parties ultimately agreed to enter into
      21    this proposed settlement.
      22             11.     WHEREAS, after extensive discovery conducted in this matter, including
      23    depositions of Plaintiff, FRCP 30(b)(6) witnesses, class members, production of class data and
      24    expert discovery, extensive litigation of this Action, and after considering the briefing, hearing,
      25    and various rulings in this matter, including class certification and summary judgment, as well as
      26    the merits and the applicable law, Plaintiff and his counsel have concluded that: (i) it is in the best
      27    interests of the Settlement Class (defined below) to enter into the settlement described herein in
      28    order to avoid the risk and uncertainties involved with proceeding with trial and to assure benefits

                                                               5

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 6 of 43




       1    to the Settlement Class Members (defined below); and (ii) the terms and conditions of this
       2    Agreement, and the settlement contemplated hereby, are fair, reasonable and adequate and in the
       3    best interests of all of the Class Members.
       4             12.     WHEREAS, Defendant has also conducted substantial investigation into the
       5    allegations raised by Plaintiff in the Action and evaluated the information elicited through
       6    discovery and extensive litigation and has concluded that, despite its good faith belief that it is not
       7    liable for any of the claims asserted in the Action and that it has good defenses to those claims, it
       8    will enter into this Agreement to obtain the conclusive and complete settlement of the Action and
       9    avoid: (i) the further expense, inconvenience and burden involved with trial; (ii) the distraction
      10    and diversion of its personnel and resources; and (iii) the risk and uncertainty of the outcome
      11    inherent in any litigation;
      12             13.     WHEREAS, the Parties hereto agree that this Agreement shall not be deemed or
      13    construed to be an admission or evidence of any violation of any statute, rule, regulation, or
      14    principle of common law or equity, or of any liability or wrongdoing whatsoever by Defendant, or
      15    the truth of any of the claims asserted in the Action;
      16             14.     NOW THEREFORE, in consideration of the mutual covenants, promises and
      17    warranties set forth herein, Plaintiff, the Settlement Class (defined below) and Defendant agree,
      18    subject to Court approval, that this Action, and any claims, damages, or causes of action arising
      19    out of the facts and allegations set forth in the certified class claims, including, but not limited to,
      20    failure to properly all minimum, regular and overtime wages from time spent undergoing security
      21    checks and visual inspections; failure to pay final wages owed to separating employees in a timely
      22    manner after termination, including due to the use of pay cards as a form of payment of wages;
      23    and any derivative claims pursuant to PAGA and Business and Professions Code § 17200, et seq.,.
      24
      25    acceptance by both Parties of the settlement framework and amount following the January 10,
      26    2020 Settlement Conference with Judge Nathanael M. Cousins and to settle and compromise all
      27    claims by Plaintiff and the Settlement Class Members against Defendant, any of its past, present
      28    and future parents, owners, subsidiaries, affiliates, successors-in-interest, assigns, auditors,

                                                               6

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 7 of 43




       1    accountants, experts, contractors, partners, insurers, reinsurers, and other parties acting on their
       2    behalf, officers, directors, shareholders, employees, agents, and representatives.
       3                                II.REPRESENTATION OF THE PARTIES
       4             1.
       5    W. Lee, Kristen M. Agnew, Nicholas Rosenthal, Max W. Gavron, and Kwanporn                   Tulyathan
       6    of Diversity Law Group, P.C., 515 S. Figueroa, Street, Suite 1250, Los Angeles, CA 90071;
       7    William L. Marder of Polaris Law Group LLP, 501 San Benito Street, Suite 200, Hollister, CA
       8    95023; and Dennis S. Hyun of Hyun Legal, APC, 515 S. Figueroa, Street, Suite 1250, Los Angeles,
       9    CA 90071. Counsel for Defendant are Robert H. Platt, Andrew L. Satenberg, and Alma Pinan of
      10    Manatt, Phelps & Phillips, LLP, 2049 Century Park East, Suite 1700, Los Angeles, CA 90067.
      11             2.      Class Counsel conducted an extensive investigation of the facts surrounding the
      12    claims asserted in this Action prior to filing suit, including interviewing current and former
      13    employees of Defendant, subpoenaing and taking depositions of approximately 40 current and
      14    former employees of Defendant, reviewing various documents obtained from those employees,
      15    and subpoenaing documents from the third party company that generates the ATM cards
      16    distributed by Defendant to its separated employees. Class Counsel also propounded multiple
      17    rounds of written discovery and requests for production of documents, and conducted the
      18    depositions                    FRCP 30(b)(6) Corporate Representatives regarding issues impacting
      19    class certification and liability. Class Counsel also obtained class payroll data and retained an
      20    expert to analyze damages and penalties in this matter.
      21                                                                                                       and
      22    payroll records and related information                              took the depositions of Plaintiff,
      23    certain Class Members                            . In addition, given that the Parties participated in
      24    private mediation, Defendant also produced information regarding the size and scope of the
      25    putative class and the pending claims, which Class Counsel thoroughly reviewed and analyzed.
      26             3.      The Parties participated in full-day mediation before Mark S. Rudy, Esq. in San
      27    Francisco on January 9, 2019. Mr. Rudy is an experienced class action mediator in California.
      28    Despite subsequent discussions and negotiations, the Parties were not able to reach an agreement

                                                               7

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 8 of 43




       1    on that day.
       2             4.                                      he Parties participated in a Settlement Conference with
       3    Magistrate Judge Nathanael M. Cousins on January 10, 2020                                egotiations, the
       4    settlement conference resulted in a settlement framework and gross settlement amount that was
       5    accepted by both Parties. The Parties further agreed to enter into this Agreement to memorialize
       6    the settlement of this Action.
       7                                       III. TERMS OF SETTLEMENT
       8             A.      Settlement Parties
       9                     1.        Settlement Class Period                              . The members of the
      10    Settlement Class include all non-exempt retail store employees who were employed by Defendant
      11    in the State of California at any time from January 8, 2013, through the October 31, 2019
      12                                                         ).
      13                     2.                                                                    Definition. All
      14    non-exempt retail store employees who were employed by Defendant in the State of California at
      15    any time during the Settlement Class Period. Defendant represents that through October 31, 2019,
      16    the Settlement Class will not exceed 13,500 individuals. Should the number of Class Members
      17    exceed 13,500 individuals, Plaintiff shall have the option to terminate this Settlement. Any such
      18    request to terminate the Settlement must be made within five (5) business days of when Class
      19    Counsel learns of the actual number of Class Members.
      20                     3.                                                                . Plaintiff Ser Lao.
      21    Plaintiff worked for Defendant for approximately eighteen (18) months prior to his termination of
      22    employment. Plaintiff has no conflicts with the Settlement Class and has agreed to represent the
      23    Settlement Class. Class Counsel believes that Plaintiff is an adequate class representative.
      24                     4.                                           . Plaintiff and members of the Settlement
      25    Class release any of the Released Parties from the following claims that arose at any time during
      26    the Settlement Class Period:
      27                             a.       Any claims, damages, or causes of action for any alleged failure to
      28    pay all wages and penalties owed at the time of separation of employment due to the use of pay

                                                                      8

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 9 of 43




       1    cards as a form of payment of wages, pursuant to California Labor Code §§ 201-203, 212-213, and
       2    PAGA, California Labor Code § 2698, et seq.; and
       3                             b.       Any claims, damages, or causes of action for unpaid wages and
       4    penalties due to time spent undergoing security checks and visual inspections, including, but not
       5    limited to, claims for unpaid minimum, regular and overtime wages and penalties pursuant to
       6    California Labor Code §§ 201-203, 226, 558, 1194, 1197, 1197.1, PAGA, California Labor Code
       7    § 2698, et seq., and Business and Professions Code § 17200, et seq.
       8                     5.                                    . Defendant H & M Hennes & Mauritz, L.P.,
       9    including its past, present and future parents, owners, subsidiaries, affiliates, successors-in-
      10    interest, assigns, auditors, accountants, experts, contractors, partners, insurers, reinsurers, and
      11    other parties acting on their behalf, officers, directors, shareholders, employees, agents, attorneys,
      12    and representatives.
      13             B.      Settlement Amount and Terms
      14                     1.      Class Settlement Amount. The Class Settlement Amount that Defendant
      15    will be obligated to pay in connection with the Settlement shall be Three Million Eight Hundred
      16    Thousand Dollars and Zero Cents ($3,800,000.00), to be paid by Defendant in full satisfaction of
      17    all claims arising from the Action, which includes, but is not limited to,
      18    expenses directly related to the Action, which includes all such fees, costs, and expenses incurred
      19    to date, as well as all such fees, costs, and expenses incurred in documenting the Settlement,
      20    securing the Court approval of the Settlement, administering the Settlement (including the Claims
      21                                                                                          and Workforce
      22    Development Agency and the enhancement payment to the Class Representative, as approved by
      23    the Court. This settlement is non-reversionary, such that no portion of the monies shall revert back
      24    to Defendant.
      25                     2.      Payment by Defendant. Defendant shall make a transfer of all moneys
      26                                                                                              the Claims
      27    Administrator at the time prescribed herein, and the Claim Administrator will distribute all
      28    settlement proceeds payable after the Effective Date in accordance with the terms set forth in this

                                                              9

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 10 of 43




       1    Agreement.
       2                     3.      Responsibility for Employer Taxes. To the extent that any portion of Class
       3
       4    employer-paid portion of any taxes, including the employer-paid portion of FICA, Medicare,
       5    FUTA, and SDI contribution, which shall not be paid from the Class Settlement Amount. These
       6    funds, however, will be sent to, and distributed from, the QSF.
       7    will be deducted by the Claims Administrator and remitted as required by law.
       8                     4.      Class Representative Enhancement Payment. Defendant will not oppose
       9
      10    of Fifteen Thousand Dollars and Zero Cents ($15,000.00) to Plaintiff Ser Lao to be paid out of the
      11    Class Settleme
      12    of his efforts and work in prosecuting the Action on behalf of the Settlement Class Members,
      13    which included preparing and sitting for his deposition, meeting with his counsel, attending the
      14    settlement conference, and reviewing the pleadings and documents in this case, as well as for his
      15    general release of claims. The enhancement shall be independent of any other benefits to which
      16    Plaintiff may be entitled as a Class Member pursuant to this Agreement. Claims Administrator will
      17    issue an IRS Form 1099 for the Class Representative Enhancement Payment and Plaintiff Ser Lao
      18    will be responsible for correctly characterizing this payment for tax purposes and to pay any taxes
      19    owing on said amount. A reduction by the Court of this Enhancement is not grounds to void this
      20    Agreement.
      21                     5.                                        . Class Counsel may apply to the Court for
      22                                              one-third                                              One
      23    Million Two Hundred Sixty-Six Thousand Six Hundred Sixty-Six Dollars and Sixty-Seven Cents
      24    ($1,266,666.67), and up to Two Hundred Fifty Thousand Dollars and Zero Cents ($250,000.00)
      25    for reimbursement of litigation costs, both subject to Court approval. Defendant has agreed not to
      26
      27    herein, which remains within the discretion of the Court. Claims Administrator shall issue an IRS
      28                                                                                                  Should

                                                                  10

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 11 of 43




       1
       2    a lesser amount, the difference between the lesse
       3    permitted to be sought by the terms of this Paragraph will be added to the Net Settlement Proceeds.
       4
       5    any further att                                                                     Class Counsel,
       6    however, reserves the right to appeal an Order reducing the fees requested by Class Counsel,
       7    though they waive any right to seek fees in connection with that appeal, and Defendant waives any
       8    right to oppose said appeal.
       9    rejection of any appeal, is not grounds to void this Agreement.
      10                      6.     Claims Administration Expenses. The Parties agree to pay a Claims
      11    Administrator, which is agreed to as Phoenix Settlement Administrators, an independent third
      12
      13    expenses related to services rendered on this case in an amount up to Forty One Thousand Seven
      14    Hundred and Fifty Dollars and Zero Cents ($41,750.00) payable from the Class Settlement
      15    Amount. However, the Parties hereby acknowledge that the Claims Administration Expenses may
      16    increase above the current estimate of Forty One Thousand Seven Hundred and Fifty Dollars and
      17    Zero Cents ($41,750.00) and that any such additional Claims Administration Expenses that are
      18    approved by counsel for the Parties shall be taken out of the Class Settlement Amount. The Parties
      19    each represent that they do not have any financial interest in the Claims Administrator or otherwise
      20    have a relationship with the Claims Administrator that could create a conflict of interest.
      21                      7.     PAGA Settlement Amount. This shall be the amount that the Parties have
      22    agreed to pay the Labor and
      23    PAGA claim. Subject to Court approval, the Parties agree that the amount of One Hundred
      24    Thousand Dollars and Zero Cents ($100,000.00) from the Class Settlement Amount will be
      25    designated for
      26                  Pursuant to PAGA, seventy-five percent (75%), or Seventy-Five Thousand Dollars
      27    and Zero Cents ($75,000.00), of the PAGA Settlement Amount will be paid to the LWDA, and
      28    twenty-five percent (25%), or Twenty-Five Thousand Dollars and Zero Cents ($25,000.00) of the

                                                             11

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 12 of 43




       1    PAGA Settlement Amount, will become part of the Net Settlement Proceeds. Pursuant to the July
       2    1, 2016 amendments to PAGA, this settlement will be forwarded to the LWDA by Class Counsel
       3    or the Claims Administrator and any reallocation of settlement proceeds to increase the PAGA
       4    payment will not constitute grounds by either party to void this Agreement, so long as the Class
       5    Settlement Amount remains the same.
       6                     8.      Net Settlement Proceeds. After deducting the Class Representative
       7
       8    Amount apportioned to the LWDA, and the Claims Administration Expenses, the balance of the
       9    Class Settle                                                                  The portion of the Net
      10    Settlement Proceeds attributed to Settlement Class Members shall be distributed on a pro-rata basis
      11    as follows:
      12                             a.       For each Settlement Class Member, Defendant will provide the
      13    Claims Administrator with the name, most recent address, telephone number, Social Security
      14    number, dates of employment during Class Period, and any other relevant information needed to
      15    calculate settlement payments                    Settlement                                     -one
      16    (21) calendar days following the Preliminary Approval of the Settlement;
      17                             b.       The Claims Administrator will calculate each Settlement Class
      18                                                                                             based upon
      19    each Settlement                                                Workweek Points
      20                                      (1)     Each Settlement Class Member will be assigned one (1)
      21    Workweek Point for every seven (7) days employed during the Settlement Class Period;
      22                                      (2)     The Workweek Points of all Settlement Class Members for
      23
      24                                      (3)     The Settlement Class portion of the Net Settlement Proceeds
      25    will be divided by the Total Workweek Points, and the
      26
      27                                      (4)     Each Settlement Class
      28    multiplied by the Workweek Point Value, and the resulting number will equal each Settlement

                                                                12

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 13 of 43




       1    Class                                                  Payment.
       2                             c.       The Claims Administrator shall be responsible for applying the
       3    formula set forth here to determine the Estimated Individual Settlement Payment of each
       4    Settlement Class Member, subject to Defendant providing the Claims Administrator with the
       5    necessary data and the Estimated Individual Settlement Payment will be stated on the Notice sent
       6    to each Settlement Class Member.
       7                     9.      Actual Individual Settlement Payments. Once all requests for
       8    exclusion(s) have been submitted, the Claims Administrator will allocate the Net Settlement
       9    Proceeds to Settlement Class Members who have not submitted timely and valid requests for
      10    exclusion or requests for exclusion otherwise accepted by the Claims Administrator.
      11                     10.     Classification of Settlement Payments. Eighty percent (80%) of
      12    settlement payments made to each Settlement Class Member pursuant to this Agreement are
      13    considered compensation for statutory penalties and interest and are not subject to withholdings.
      14    Twenty percent (20%) of the settlement payment made to each Settlement Class Member are
      15    considered wages and will be subject to all applicable withholdings, including FICA, FUTA, SDI
      16
      17    constitute legal advice. To the extent that this Agreement, or any of its attachments, is interpreted
      18    to contain or constitute advice regarding any U.S. Federal tax issue, such advice is not intended or
      19    written to be used, and cannot be used, by any person for the purpose of avoiding penalties under
      20    the Internal Revenue Code.
      21                     11.     Circular 230 Disclaimer. EACH PARTY TO THIS AGREEMENT (FOR
      22
      23
      24
      25    AGREEMENT, AND NO WRITTEN COMMUNICATION OR DISCLOSURE BETWEEN OR
      26    AMONG THE PARTIES OR THEIR ATTORNEYS AND OTHER ADVISERS, IS OR WAS
      27    INTENDED TO BE, NOR WILL ANY SUCH COMMUNICATION OR DISCLOSURE
      28    CONSTITUTE OR BE CONSTRUED OR BE RELIED UPON AS, TAX ADVICE WITHIN THE

                                                              13

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 14 of 43




       1    MEANING OF UNITED STATES TREASURY DEPARTMENT CIRCULAR 230 (31 C.F.R.
       2    PART 10, AS AMENDED); (2) THE ACKNOWLEDGING PARTY (A) HAS RELIED
       3    EXCLUSIVELY UPON HIS, HER OR ITS OWN, INDEPENDENT LEGAL AND TAX
       4    COUNSEL FOR ADVICE (INCLUDING TAX ADVICE) IN CONNECTION WITH THIS
       5    AGREEMENT, (B) HAS NOT ENTERED INTO THIS AGREEMENT BASED UPON THE
       6    RECOMMENDATION OF ANY OTHER PARTY OR ANY ATTORNEY OR ADVISOR TO
       7    ANY OTHER PARTY, AND (C) IS NOT ENTITLED TO RELY UPON ANY
       8    COMMUNICATION OR DISCLOSURE BY ANY ATTORNEY OR ADVISER TO ANY
       9    OTHER PARTY TO AVOID ANY TAX PENALTY THAT MAY BE IMPOSED ON THE
      10    ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY OR ADVISER TO ANY OTHER
      11    PARTY HAS IMPOSED ANY LIMITATION THAT PROTECTS THE CONFIDENTIALITY
      12
      13    WHETHER SUCH LIMITATION IS LEGALLY BINDING) UPON DISCLOSURE BY THE
      14    ACKNOWLEDGING PARTY OF THE TAX TREATMENT OR TAX STRUCTURE OF ANY
      15    TRANSACTION, INCLUDING ANY TRANSACTION CONTEMPLATED BY THIS
      16    AGREEMENT.
      17                     12.     No Effect On Benefits. The Individual Settlement Payments paid to
      18    Settlement Class Members and the Class Representative Enhancement Payment paid to Plaintiff
      19
      20    for, or calculation of, any of the employee benefits (e.g., vacation, holiday pay, retirement plans,
      21    etc.) of Settlement Class Members or Plaintiff. The Parties agree that any Individual Settlement
      22    Payments or the Class Representative Enhancement Payment paid to Settlement Class Members
      23    or Plaintiff under the terms of this Agreement do not represent any modification of Settlement
      24
      25    any employee pension benefit plan, employee welfare benefit plan, or any other plan or program,
      26    sponsored by Defendant. Further, any Individual Settlement Payments or the Class Representative
      27
      28    purposes of determining eligibility for, or benefit accrual within, an employee pension benefit plan,

                                                             14

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 15 of 43




       1    employee welfare benefit plan, or any other plan or program sponsored by Defendant.
       2             C.      Process for Approval of Settlement
       3                     1.      Preliminary Approval. Class Counsel will move the Court for preliminary
       4    approval of the Settlement as soon as practicable as permitted by the Court. Defendant will not
       5    oppose said motion brought in accordance with the terms of this Agreement. Class Counsel shall
       6    apply for a Preliminary Approval Order that contains the following provisions:
       7                             a.       Conditionally certifying the Class for settlement purposes only;
       8                             b.       Preliminarily approving the Agreement under the legal standards
       9    relating to the preliminary approval of class action settlements;
      10                             c.       Approving the form of the Notice Packet (as defined below in
      11    Paragraph (C)(3)), and finding that the proposed method of disseminating the Class Notice is the
      12    best notice practicable under the circumstances;
      13                             d.       Approving Phoenix Settlement Administrators as the Claims
      14    Administrator;
      15                             e.       Establishing the procedures and the deadline by which Class
      16    Members may assert objections to, or request exclusion from, the Settlement;
      17                             f.       Setting a date for the Final Approval Hearing; and
      18                             g.       Setting a date that is approximately seven (7) days before the date
      19    of the Final Approval Hearing by which the Parties must file their respective responses to any
      20    objections to the Settlement that were filed by Class Members on or before the Objection Deadline.
      21                     2.      Claims Administrator. The Parties agree that the Claims Administrator
      22    shall have the authority to mail the Class Notice, create and administer the Class Settlement
      23    Amount, process any Request(s) for Exclusion, and disburse sums from the Class Settlement
      24    Amount. The Claims Administrator must have adequate security to protect the privacy rights of
      25    the employees about whom it is receiving information, and to protect the QSF, and must
      26    memorialize this in a contract that meets with the approval of the Parties.
      27                     3.      Notice Packet. The Parties will jointly draft a Notice of Class Action
      28                           Packet                                             Settlement Class Members

                                                               15

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 16 of 43




       1    will not be required to submit a claims form to participate in the Settlement. The Notice Packet
       2    will include, non-exclusively, information regarding the nature of the Action, a summary of the
       3    substance of the Settlement, the Class definition, the time period for objecting or seeking
       4    exclusion, the date for the final approval hearing, and the formula used for the Individual
       5    Settlement Payments. The Notice Packet shall include the time period during which the Settlement
       6    Class Members were employed during the applicable Settlement Class Period and each M
       7    Estimated Individual Settlement Payment. If the employment dates listed on the Notice Packet is
       8    disputed, the Settlement Class Member disputing the information may produce evidence to the
       9    Claims Administrator showing such employment dates he or she contends should be shown on the
      10    Notice Packet, through the dispute process described in Paragraph III(E), below.
      11                     4.      Provision of Class Member Names to Claims Administrator. Subject to
      12    the Claims Administrator providing adequate assurances with respect to confidentiality and data
      13    security, which restricts the Claims Ad
      14    Defendant to actions necessary to implement this Settlement, and which indemnifies Defendant
      15    against any data security breaches resulting from the intentional or negligent acts of the Claims
      16    Administrator and its employees and agents, within twenty-one (21) calendar days after
      17    Preliminary Approval of the Settlement, Defendant shall provide the Claims Administrator with
      18    the Settlement                                                                         inistration
      19    is to provide the Settlement Class List and Data in an electronic form that is useable and agreed
      20    upon by the Claims Administrator.
      21                     5.      Mailing of Notice.      Within ten (10) calendar days of receipt of the
      22    Settlement Class List and Data, the Claims Administrator shall mail the Notice Packet to the
      23    Settlement Class Members via first-class regular U.S. Mail. Settlement Class Members will have
      24    forty-five (45) days from the mailing of the Notice Packet to file objections or Requests for
      25    Exclusion.
      26                     6.      Class List and Data Confirmation Checks. Prior to mailing, the Claims
      27    Administrator will perform a search based on the National Change of Address Database
      28    information to update and correct for any known or identifiable address changes. If a new address

                                                              16

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 17 of 43




       1    is obtained by way of a returned Notice Packet, then the Claims Administrator shall promptly
       2    forward the original Notice Packet to the updated address via first-class regular U.S. Mail
       3    indicating on the original Notice Packet the date of such re-mailing. Where a Notice Packet is
       4    returned as undeliverable, without a forwarding address, the Claims Administrator will perform a
       5
       6    and will perform a single re-mailing. The Parties agree to cooperate with the Claims Administrator
       7    to locate a more recent address for Class Members, where necessary.
       8                     7.      Requests for Exclusions. The Notice Packet shall state that Class Members
       9    who do not want to participate in the settlement may exclude themselves by timely submitting a
      10                                                                                          . Any such
      11    Requests for Exclusion must be made in accordance with the terms set forth in the Notice Packet
      12    and will be deemed timely only if postmarked on or before forty-five (45) days following the initial
      13                                                                                                  Such
      14    Requests for Exclusion must: (a) contain the full name, address and telephone number, and the last
      15    four digits of the Social Security number of the person requesting exclusion, (b) be signed by the
      16    person requesting exclusion, (c) reference the Action by its name and case number, and (d) contain
      17    a statement clearly indicating that the person submitting the request seeks to be excluded from the
      18    settlement. The Request for Exclusion must be returned by mail to the Claims Administrator at
      19    the specified address indicated in the Notice Packet, and must be postmarked on or before the
      20    Exclusion Deadline. The date of the postmark on the return mailing envelope shall be the exclusive
      21    means used to determine whether a Request for Exclusion has been timely submitted. If the
      22    Request for Exclusion does not contain the information listed in (a)-(d) or is not submitted to the
      23    Claims Administrator by the Exclusion Deadline, it will not be deemed timely and/or valid. Any
      24    Class Member who opts out of the Settlement Class by submitting a timely and valid Request for
      25    Exclusion will not be entitled to any recovery under the Agreement and will not be bound by the
      26    Agreement or have any right to object or file an appeal. Settlement Class Members who do not
      27    submit a valid and timely Request for Exclusion shall be bound by all the terms of the Agreement
      28    and any final judgment or order in this Action. Upon request, the Claims Administrator shall

                                                             17

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 18 of 43




       1    provide counsel for the Parties with a complete list of all members who have timely submitted
       2    valid Requests for Exclusion, along with the names and Estimated Individual Settlement Payments
       3    of individuals who did not exclude themselves from the Settlement. The Parties agree that they
       4    will not encourage any Class Member to seek exclusion. In the event that more than 5% of the
       5    Class Members request exclusion from the Settlement, Defendant shall have the right to terminate
       6    the Settlement. Any such request to terminate the Settlement must be made within five (5) business
       7    days of when Defendant learns that more than 5% of the Class members have requested exclusion
       8    from the Settlement. To the extent Defendant exercises its right to terminate the Settlement
       9    pursuant to this provision, Defendant shall be responsible for all settlement administration costs
      10    incurred by the Claims Administrator.
      11                     8.      Objections. To object to the Settlement, a Class Member must file a written
      12    objection with the Court no later than forty-five (45) calendar days after the Notice of the
      13    Settlement is first mailed as part of the Notice Packet. If a Class Member excludes himself/herself
      14    from the Class, he/she will have no standing to object to the Settlement. To be timely, all
      15    objections must be postmarked no later than forty-
      16                  A written objection must: (a) contain the objec                        , current address
      17    and signature; (b) clearly identify this Action by case name and number; (c) state whether the
      18    objection applies only to the objector, a specific subset of the class, or to the entire class; and (d)
      19    state with specificity the grounds for any objections. The objector may include any supporting
      20    papers if an objector chooses to file such (including, without limitations, all briefs, written
      21    evidence, and declarations). Any Class Member who wishes to object to the Settlement must mail
      22    their written objection to the Court (the location and address of the Court will be specified in the
      23    Notice Packet), or file the written objection in person at the United States District Court for the
      24    Northern District of California. Class Members will be notified that any Class Member who
      25    desires to object but who fails to comply with the objection procedure set forth herein or files a
      26    written objection beyond the Objection Deadline may have his/her objection rejected by the Court.
      27    Any Class Member who files a timely written objection with the Court may appear at the Final
      28    Approval Hearing and present his or her objection to the Court orally; the objecting Class Member

                                                              18

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 19 of 43




       1    is not required to attend. Any Class Member who files an objection remains eligible to participate
       2    as a Class Member in the Settlement and receive monetary compensation from the Settlement.
       3    Defendant shall not be responsible for fees, costs or expenses incurred by the Class related to Class
       4    Members who submit objections to the Agreement or any appeals arising from the Action for
       5                                                       The Parties agree that they will not encourage any
       6    Class Member to object to the terms of the Settlement.
       7                     9.      Certification Reports.         The Claims Administrator will provide
       8
       9    members of the Settlement Class who have opted out by submitting timely and valid Requests for
      10    Exclusion; and (b) whether any Class Member has submitted a challenge to his/her Individual
      11    Settlement Payment or his/her personal information contained in his/her Notice Packet..
      12    Additionally, the Claims Administrator will provide to counsel for both Parties any updated reports
      13    regarding the administration of the Agreement as needed or requested.
      14                     10.     Declaration from Claims Administrator. Fourteen (14) days before the
      15    Motion for Final Approval is to be filed, the Claims Administrator shall provide to all Parties a
      16    declaration under penalty of perjury concerning the following:
      17                             a.       Confirmation that the Notice Packets were mailed and, if applicable,
      18    re-mailed pursuant to the terms of this Agreement; and
      19                             b.       The number of all Class Members who properly and timely
      20    submitted valid Requests for Exclusion;
      21                             c.       Any additional information requested by the Court.
      22             The Claims Administrator will provide an updated declaration containing the same
      23    information five (5) days before the Final Approval Hearing.
      24             D.      Final Approval
      25                     1.      A motion for final approval of the Settlement will be filed by Class Counsel,
      26    which will include a request for an award of the Class Representative Enhancement Payment and
      27
      28    in accordance with the terms set forth herein, which Defendant shall not oppose, shall request that

                                                               19

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 20 of 43




       1    the Court enter a Final Approval Order and Judgment as follows:
       2                             a.        Finding that the dissemination of the Notice Packet in the form and
       3    manner ordered by the Court was accomplished as directed, met the requirements of due process,
       4    was the best notice practicable under the circumstances, and constituted due and sufficient notice
       5    to all parties entitled thereto;
       6                             b.        Finding that Plaintiff and Class Counsel herein have fairly and
       7    adequately represented and protected the interests of the Class at all times in the Action;
       8                             c.        Finally approving the Agreement and the Settlement terms as fair,
       9    reasonable and adequate and directing consummation of the Agreement in accordance with its
      10    terms and provisions;
      11                             d.        Entering judgment directing the Parties to implement the terms of
      12    the Agreement, including, without limitation, the provisions regarding the payment of the
      13    Individual Settlement Payments to each Class Member as set forth in this Agreement;
      14                             e.        Entering judgment defining the Class;
      15                             f.
      16    Counsel as provided in paragraph III.B.5, and subject to the limitations set forth therein or
      17    reserving jurisdiction with respect thereto;
      18                             g.        Awarding the Class Representative Enhancement Payment to
      19    Plaintiff as provided herein, and subject to the limitations set forth therein, or reserving jurisdiction
      20    with respect thereto; and
      21                             h.        Reserving continuing and exclusive jurisdiction over all matters
      22    related to the administration and consummation of the terms of this Agreement, over the
      23    enforcement, construction and interpretation of the Judgment, including, but not limited to, the
      24    provisions therein enjoining any further litigation of Released Claims as provided below, and over
      25    Plaintiff and all Class Members (and their attorneys) in connection therewith.
      26                     2.
      27    final approval of the Settlement is reversed or materially modified on appeal, then the Settlement
      28    will become null and void and of no further force and effect, and all negotiations, proceedings and

                                                                20

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 21 of 43




       1    statements relating thereto shall be without prejudice as to the rights of any and all parties, and
       2    their respective predecessors and successors shall be deemed to have reverted to their respective
       3    positions in this Action as of the date and time immediately prior to the execution of this
       4    Agreement, and except as otherwise expressly provided, the effect shall be the same as if the
       5    Agreement was terminated pursuant to paragraph 5 below.
       6                     3.      The Parties, including Counsel, will use their best efforts to obtain
       7    preliminary and final approval as quickly as possible, and will not encourage any Class Member
       8    to opt-out or object to the terms of this Agreement or preliminary and final approval.
       9                     4.      In the event that any provision of the Settlement is rejected by the Court,
      10    the Parties will work in good faith to negotiate alteration of the rejected term.
      11                     5.
      12    agree on alterations, or if ultimately (a) the Court declines to enter the Preliminary Approval Order
      13    or to enter the Judgment or any part thereof as provided for therein, or the Parties hereto after good
      14    faith efforts and mediation fail to consent to the entry of alternative forms of Judgment, in lieu
      15    thereof, or after such consent the Court declines to enter such alternate form of Judgment; or (b)
      16    any conditions to the Agreement are not satisfied; or (c) the Court disapproves this Agreement, or
      17    any term contained in this Agreement, and such disapproval becomes final by reason of its
      18    affirmance on appeal or lapse of time or otherwise; or (d) the Court approves this Agreement,
      19    including any amendments hereto, but any such judgment and approval is finally reversed on
      20    appeal, then in any such event, this Agreement shall be void and the Preliminary Approval Order
      21    and the Final Approval Order and Judgment shall be vacated upon application to the Court. In such
      22    event, (a) this Agreement and the Settlement (with the exception of this Paragraph III.D.5) shall
      23    be terminated and become void and of no effect; (b) any actions taken or to be taken in connection
      24    with this Agreement and the settlement terms shall become null and void and of no effect; (c) this
      25    Agreement and the settlement terms and any hearings or proceedings thereunder shall not be
      26    referred to or used as evidence for or against any party or Class Member in this or any other action
      27    or proceedings; and (d) all proceedings, including discovery, shall resume thirty (30) days
      28    thereafter as if this Agreement had not been proposed for approval of the Court.

                                                              21

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 22 of 43




       1              E.     Class Member Workweek Disputes
       2                     1.      Disputes as to Calculation: If a Class Member disputes the employment
       3    dates listed in the Notice Packet, the Class Member may produce evidence to the Claims
       4    Administrator indicating the dates contended to have been worked during the applicable
       5    Settlement Class Period. Any such workweek disputes will be deemed timely only if postmarked
       6    on or before forty-five (45) days following the initial date of mailing of the Notice Packet by the
       7    Claims Administrator. An individual can only dispute his/her employment dates if he/she does
       8    not exclude himself/herself from the Settlement.
       9                                                                    Class Counsel and Defense counsel
      10    shall meet and confer in an attempt to reach an agreement regarding whether an adjustment is
      11    warranted based on the documentary evidence submitted by the Class Member to challenge the
      12    dates worked during the Settlement Class Period. If they cannot agree, the Claims Administrator
      13    shall make the final determination if an adjustment is warranted as to which dates should be applied
      14    based on the evidence submitted by the Class Member. All such disputes are to be resolved not
      15    later than fourteen (14) calendar days after the Response Deadline.
      16                     2.      Expiration of Settlement Checks. Any checks issued by the Claims
      17    Administrator to Class Members shall be negotiable for not less than one hundred eighty (180)
      18    days from issuance. Those funds represented by Settlement Checks remaining uncashed for more
      19                                                                                     will be remitted as
      20    follows: Fifty percent (50%) to Legal Aid At Work and fifty percent (50%) to the Ali Forney
      21    Center.
      22              F.     Distribution to Class Members, Plaintiff and Class Counsel
      23                     1.      Effective Date.
      24    Approval Order and Judgment is entered if no objections are made to the settlement; (b) if any
      25    objections are made to settlement, but no appeals are filed, the thirtieth (30th) day after the Court
      26    enters an order granting final approval of the Joint Stipulation of Class Action Settlement and
      27    Release; (c) if any timely appeals are filed, thirty (30) days after the resolution (or withdrawal) of
      28    any such appeal in a way that does not materially alter the terms of the Settlement.

                                                              22

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 23 of 43




       1                     2.      Funding of the Qualified Settlement Fund
       2                             a.       Within seven (7) calendar days of the Effective Date, the Claims
       3    Administrator will provide notice and direct Defendant to pay the Claims Administrator the total
       4    funds required to fully fund the Class Settlement Amount to an escrow account set up by the
       5    Claims Administrator and authorize the payments due to Plaintiff and the Settlement Class.
       6    Defendant shall further provide its portion of any employer-paid payroll tax obligations as
       7    calculated by the Claims Administrator that are to be paid by Defendant in addition to the Class
       8    Settlement Amount, as set forth in Paragraph III.B.3 of this Agreement. Within fourteen (14)
       9    calendar days of receiving that notice, Defendant will wire the funds required to fully fund the
      10                                                                             -paid payroll tax obligations
      11    as calculated by the Claims Administrator into a QSF set up and controlled by the Claims
      12    Administrator. Payments to the Settlement Class Members, the Class Representative Enhancement
      13
      14
      15                             b.       If the QSF is not funded in accordance with this provision and notice
      16
      17    calendar days of notice of the breach, Class Counsel may seek reasonable attorneys
      18    incurred with any enforcement action taken thereafter.
      19                             c.       The QSF shall be an interest-bearing account at a federally insured
      20    bank that is mutually acceptable to the Parties and the Claims Administrator. The funds in the
      21    QSF shall be invested either in short-term U.S. Treasury securities with maturity dates of less than
      22    90 days at the time of deposit, or in an SEC-registered money market fund investing exclusively
      23    in U.S. Treasury securities with average maturities of less than 90 days and rated AAA by Standard
      24                 The Parties agree that the QSF is intend
      25    Section 468B of the Internal Revenue Code and Treas. Reg. § 1.468B-1, 26 C.F.R. § 1.468B-1, et
      26    seq., and will be administered by the Claims Administrator as such. With respect to the QSF, the
      27    Claims Administrator shall: (1) open and administer the Settlement Account in such a manner as
      28

                                                                23

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 24 of 43




       1    Section 468B of the Internal Revenue Code and Treas. Reg. § 1.468B-1; (2) satisfy all federal,
       2    state and local and income and other tax reporting, return, and filing requirements with respect to
       3    the QSF and any interest or other income earned by the QSF, and (3) satisfy out of the QSF all (i)
       4    taxes (including any estimated taxes, interest, or penalties) with respect to the interest or other
       5    interest earned by the QSF, and (ii) fees, expenses and costs incurred in connection with the
       6    opening and administration of the QSF and the performance of its duties and functions as described
       7    in this Agreement. The aforementioned taxes, fees, costs and expenses shall be treated as and
       8    included in the costs of administering the QSF and as Claims Administration Expenses. The Parties
       9    and the Claims Administrator shall treat the QSF as coming into existence as a Qualified
      10    Settlement Fund on the earliest date permitted as set forth in 26 C.F.R. § 1.468B-1(j)(2)(i), and
      11    such election statement shall be attached to the appropriate returns as required by 26 C.F.R. §
      12    1.468B-1(j)(e)(ii). The Parties agree to cooperate with the Claims Administrator and one another
      13    to the extent reasonably necessary to carry out the provisions of this Section.
      14                             d.       Class Counsel and the Claims Administrator will be solely
      15    responsible, under Court supervision, for distributing settlement proceeds including withholding
      16    for payroll taxes and income taxes on W-2 wage payments made to Class Members for the amounts
      17    to be paid as W-2 wages; complying with the reporting and payment obligations imposed by Treas.
      18    Reg. §1.468B-2(l)(2) on the QSF (as well as reporting and payment obligations to state and local
      19    tax authorities with respect to the Fund); and paying any tax imposed on the QSF pursuant to Treas.
      20    Reg. §1.468B-2(a) and other applicable provisions of Federal, state or local law imposing tax on
      21    the Fund. All Claims Administrator costs will be borne out of the Class Settlement Amount;
      22    Defendant has no separate obligation to fund costs of administration. The Claims Administrator
      23    shall furnish to Defendant all copies of all Forms W-2, 1099, or other tax reporting forms provided
      24    by the QSF to any payee of the Class Settlement Amount within thirty (30) calendar days after
      25    each such form has been furnished to the payee shown thereon.
      26                     3.      Distribution to Class Counsel.                                        and
      27    costs due to Class Counsel shall be due and payable no later than fourteen (14) calendar days after
      28    receipt by the Claims Administrator of the QSF.

                                                             24

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 25 of 43




       1    fees and costs awarded to Class Counsel delay the administration or completion of the claims
       2    administration process.
       3                     4.      Distribution of Class Representative Enhancement Payment. Within
       4    fourteen (14) calendar days after receipt by the Claims Administrator of the QSF, the Claims
       5    Administrator shall pay to Plaintiff the amount of the court-approved Class Representative
       6    Enhancement Payment from the QSF. Plaintiff shall also be eligible to receive an Individual
       7    Settlement Payment as a Settlement Class Member pursuant to the claims procedures set forth in
       8    this agreement, in addition to the enhancement fees he receives as Class Representative. The Class
       9    Representative Enhancement Payment shall not be taxed as wages. The Claims Administrator will
      10    issue a 1099 form to the Plaintiff in connection with the Class Representative Enhancement
      11    Payment.
      12                     5.      Distribution to Settlement Class Members.          Within fourteen (14)
      13    calendar days after receipt by the Claims Administrator of the QSF, the Claims Administrator will
      14    make payments to Settlement Class Members out of the QSF as required by the final approval
      15    Order, less any required payroll withholdings. The Claims Administrator will pay the withheld
      16    funds over to the applicable governmental authorities, and the Claims Administrator will issue the
      17    appropriate 1099s and W-2s. The Claims Administrator shall mail payments to Settlement Class
      18    Members by first-class mail. The checks shall indicate on their face that they are void if not
      19    negotiated within one hundred eighty (180) calendar days of issuance, and after such time the
      20                                                                                                  The
      21    Claims Administrator shall be required to indemnify Defendant and Class Counsel for any failure
      22    to perform the foregoing duties.
      23             G.      Release of Claims
      24                     1.      In consideration of the monetary sum provided by Defendant and upon final
      25    approval of this Agreement by the Court, each of the Class Members, except those who timely
      26    submit valid Requests for Exclusion accepted by the Claims Administrator, hereby cancel,
      27    terminate, abrogate, discharge, waive, fully release and forever discharge the Released Parties
      28    from the Released Claims that arose during the Settlement Class Period.

                                                             25

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 26 of 43




       1             2.      Identity of Releasing Parties. The Class Members, other than those who timely
       2    submit valid Requests for Exclusion accepted by the Claims Administrator, shall be deemed to be
       3    within the Class for all purposes under this Agreement, shall be bound by the terms and conditions
       4    of this Agreement, including all orders issued pursuant thereto, and shall be deemed to have waived
       5    all unstated objections and oppositions to the fairness, reasonableness, and adequacy of this
       6    Agreement, and any of its terms and will pursuant to the terms of this Agreement release and
       7    discharge the Released Parties.
       8             3.      Release of Additional Claims & Rights by Plaintiff Ser Lao. Upon the Effective
       9    Date, and as a condition of receiving any portion of his Class Representative Enhancement
      10    Payment, Plaintiff agrees to the additional following General Release: In consideration of
      11
      12    Released Parties from any and all Released Claims and also generally releases and discharges the
      13    Released Parties from any and all claims, demands, obligations, causes of action, rights, or
      14    liabilities of any kind which have been or could have been asserted against the Released Parties
      15                                                          y Defendant or termination thereof, including
      16    but not limited to claims for wages, restitution, penalties, retaliation, defamation, discrimination,
      17    harassment or wrongful termination of employment. This release specifically includes any and all
      18    claims, demands, obligations and/or causes of action for damages, restitution, penalties, interest,
      19
      20    connected with his employment with Released Parties and the matters referred to herein, whether
      21    or not known or suspected to exist, and whether or not specifically or particularly described herein.
      22    Specifically, Plaintiff waives all rights and benefits afforded by California Civil Code Section
      23    1542, which provides:
      24                     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                             WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
      25                     EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
      26                     THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
                             HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
      27                     WITH THE DEBTOR.
      28                     4.      No Admissions. The Parties understand and agree that this Agreement is

                                                             26

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 27 of 43




       1    the result of a good faith compromise settlement of disputed claims, and no part of this Agreement
       2    or any conduct or written or oral statements made in connection with this Agreement, whether or
       3    not the Agreement is finally approved and/or consummated, may be offered as or construed to be
       4    an admission or concession of any kind by Defendant and the Released Parties. In particular, but
       5    without limiting the generality of the foregoing, nothing about this Agreement shall be offered or
       6                                                     -exempt California employees were denied wages,
       7    or were not properly paid wages upon termination. Likewise, nothing about this Agreement shall
       8    be offered or construed as an admission that Defendant engaged in any wrongdoing, impropriety,
       9    breach of responsibility, or fault. Similarly, nothing about this Agreement shall be construed as
      10    or deemed to be evidence of, or an admission or concession that the Plaintiff or any Class Member
      11    has suffered any damage. In addition, this Agreement shall not be offered to be admissible in
      12    evidence against Defendant or any Released Party, except in an action or proceeding brought by
      13    or against Plaintiff, the Class, Class Members, or Defendant to e
      14    by Defendant in defense of any claims brought by Plaintiff, the Class, Class Members or any
      15    member of the general public.
      16             H.      Additional Terms
      17                     1.      Applicability of California Civil Procedure Code § 384 and Further
      18    Distribution of Unclaimed Settlement Payments. This is a non-reversionary settlement. All
      19    Individual Settlement Payments to Class Members that remain un-cashed within one hundred
      20    eighty (180) days of the mailing of Settlement Payment Checks by the Claims Administrator shall
      21    be remitted as follows: Fifty percent (50%) to Legal Aid At Work and fifty percent (50%) to the
      22    Ali Forney Center.
      23                     2.      Fair, Adequate, and Reasonable Settlement. The Parties agree that the
      24    Settlement is fair and reasonable and will so represent to the Court.
      25                     3.      Class Certification for Settlement Purposes Only. On August 8, 2018,
      26    the Court entered an Order certifying the following classes: (1) all current and former non-exempt
      27    retail store employees employed by Defendant in California at any time from December 11, 2011,
      28    through the present (limited to security checks conducted at the end of shifts or at closing); and (2)

                                                              27

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 28 of 43




       1    all former employees employed by Defendant in California from December 11, 2012, through the
       2    present, who during their employment received their normal payroll wages through check or direct
       3    deposit, but upon their separation of employment received their terminating wages in the form a
       4    Money Network ATM Paycard.
       5             For settlement purposes only, the Parties agree that the motion for preliminary approval
       6    seeks, inter alia, certification of a Settlement Class comprised of all non-exempt retail store
       7    employees who were employed by Defendant in the State of California at any time from January
       8    8, 2013, through the October 31, 2019.
       9                     4.      No Publicity. Neither the Parties nor their counsel shall seek any publicity
      10    in connection with this Settlement.
      11    counsel may reference this case and settlement in connection with establishing their qualifications
      12    for class certification and adequacy purposes, as well as for attorney fee applications.
      13                     5.      Extension of Time. Without further order of the Court, the Parties hereto
      14    may agree in writing to reasonable extensions of time to carry out any of the provisions of the
      15    Agreement.
      16                     6.      Construction. This Agreement was entered into after extensive good faith,
      17                                                               This Agreement is entered into freely and
      18    voluntarily only after each party had carefully read and reviewed it with counsel, and it reflects the
      19    conclusion of each party that this Agreement and the Judgment and the releases, waivers, and
      20    covenants contemplated hereby are in the best interest of said party. This Agreement has been
      21    entered into without any coercion and under no duress. The Parties acknowledge and agree that
      22    all Parties had an equal hand in drafting this Agreement so that it shall not be deemed to have been
      23    prepared or drafted by one party or another. All Parties waive the provisions of California Civil
      24    Code §
      25                                                                                               Except as
      26    expressly provided herein, this Agreement is not intended to confer any rights or remedies upon
      27    any person other than the Parties.
      28                     7.      Due Authority of Attorneys.        Each of the attorneys executing this

                                                              28

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 29 of 43




       1    Agreement on behalf of one or more Parties hereto warrants and represents that he or she has been
       2    duly authorized and empowered to execute this Agreement on behalf of each such respective party
       3    and to bind them to the terms hereof.
       4                     8.      Entire Agreement. This Agreement sets forth the entire agreement of the
       5    Parties with respect to its subject matter and supersedes any and all other prior agreements and all
       6    negotiations leading up to the execution of this Agreement whether oral or written, regarding the
       7    subjects covered herein. The Parties acknowledge that no representations, inducements,
       8    warranties, promises or statements relating to the subjects covered herein, oral or otherwise, have
       9    been made by any of the Parties or by anyone acting on behalf of the Parties which are not
      10    embodied or incorporated by reference herein, and further agree that no other agreement, covenant,
      11    representation, inducement, promise or statement relating to the subjects covered herein not set
      12    forth in writing in this Agreement, shall be valid or binding.
      13                     9.      Exhibits Incorporated by Reference. The terms of this Settlement include
      14    the terms set forth in any attached Exhibits, which are incorporated by this reference as though
      15    fully set forth herein. Any Exhibits to this Settlement are an integral part of the Settlement.
      16                     10.     Modification or Amendment. This Agreement may be amended or
      17    modified only by a written instrument signed by counsel for all Parties or their successors-in-
      18    interest.
      19                     11.     Deadlines Falling on Weekends or Holidays. To the extent that any
      20    deadline set forth in this Agreement falls on a Saturday, Sunday, or legal holiday, that deadline
      21    shall be continued until the following business day.
      22                     12.     Successors. This Agreement shall be binding upon and inure to the benefit
      23    of the Parties hereto (including members of the Class) and their respective heirs, executors,
      24    administrators, successors and assigns, and upon any corporation, partnership or other entity into
      25    or with which any Party hereto may merge, combine or consolidate. As used in the preceding
      26
      27    limitation.
      28                     13.     Severability. In the event that any one or more of the provisions contained

                                                              29

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 30 of 43




       1    in this Agreement shall for any reason be held invalid, illegal or unenforceable in any respect, such
       2    invalidity, illegality, or unenforceability shall in no way affect any other provision if Defendant
       3    and Class Counsel, on behalf of the Parties and the Class, mutually elect in writing to proceed as
       4    if such invalid, illegal or unenforceable provision had never been included in this Agreement.
       5                     14.     Counterparts. This Agreement may be executed in counterparts, or by
       6    DocuSign, each of which shall be deemed an original, and all of which together shall constitute
       7    one and the same instrument. Facsimile or electronic transmission of the signatures of the Parties
       8    or their representatives shall be binding on the Parties.
       9                     15.     Waivers. The waiver by any party of any breach of this Agreement shall
      10    not be deemed or construed as a waiver of any other breach, whether prior, subsequent or
      11    contemporaneous of this Agreement.
      12                     16.     Governing Law. This Agreement will in all respects be interpreted,
      13    enforced and governed by and under the laws of the State of California, without regard to choice
      14    of law principles, except to the extent that the law of the United States governs any matter set forth
      15    herein, in which case such Federal law will govern.
      16                     17.     Continuing Jurisdiction. The Court will have continuing jurisdiction over
      17    the Action for the purposes of implementing the Agreement, the Final Approval of the Settlement,
      18    entry of Judgment, and post-judgment issues, until all related matters are fully resolved. Except as
      19
      20    Agreement and/or interpretation of the terms of this Agreement will be presented by written
      21    motion to, and resolved by, the Court. To the extent any such motion is filed, the prevailing party
      22
      23    connection with such motion.
      24                     18.     Regulation. In the event that any provision in this Agreement shall be
      25    affected by any rule, regulation, ordinance, order, directive or statute of any unit of government,
      26    whether state, federal or local, such rule, regulation, ordinance, order, directive or statute shall
      27    supersede and take precedence over any such provision of this Agreement to the contrary and in
      28    no event shall Defendant be in violation of this Agreement nor shall this Agreement be in any way

                                                              30

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 31 of 43




       1    affected should Defendant take any action or change any of its business practices to comply with
       2    such state, federal or local rules, regulations, ordinances or statutes currently in force or enacted
       3    in the future.
       4                     19.     Headings. The headings contained in this Agreement are for convenience
       5    and reference purposes only and shall not be given weight in its construction.
       6                     20.     Notices.     Any notices, requests, demands, or other communications
       7    required or permitted to be given pursuant to this Agreement, other than notice to the Class or
       8    Class Members, shall be in writing and, except as provided elsewhere in this Agreement or in any
       9    communication to the Class, shall be delivered personally, via overnight delivery or via postage
      10    pre-paid first class mail, as follows: (1) to Plaintiff, the Class, and Class Counsel to the attention
      11    of Larry W. Lee, Kristen M. Agnew, Nicholas Rosenthal, Max W. Gavron, and Kwanporn
      12    Tulyathan of Diversity Law Group, P.C., 515 S. Figueroa, Street, Suite 1250, Los Angeles, CA
      13    90071; William L. Marder of Polaris Law Group LLP, 501 San Benito Street, Suite 200, Hollister,
      14    CA 95023; and Dennis S. Hyun of Hyun Legal, APC, 515 S. Figueroa, Street, Suite 1250, Los
      15    Angeles, CA 90071; and (2) to Counsel for Defendant to the attention of Robert H. Platt, Andrew
      16    L. Satenberg, and Alma Pinan of Manatt, Phelps & Phillips, LLP, 2049 Century Park East, Suite
      17    1700, Los Angeles, CA 90067. By written notice given in accordance herewith, each party may
      18    modify or change the addressee and/or address of any person identified above or pursuant hereto
      19    as the person or persons to whom all future notices shall be sent.
      20                     21.     Signatures of Plaintiff and Counsel for the Parties. Plaintiff and counsel
      21    for the Parties indicate by signing below their approval of the form of this Agreement, and, in the
      22    case of counsel for Plaintiff and the Class, their representation and warranty of authority to bind
      23    the Class as certified and the Class described herein (subject to the final approval of the Court) and
      24
      25                     22.     Binding Agreement. The Parties intend that this Stipulation of Settlement
      26    shall be fully enforceable and binding on all Parties, and agree that it shall be admissible and
      27    subject to disclosure in any proceeding to enforce its terms.
      28                                  [SIGNATURES ON FOLLOWING PAGE]

                                                              31

                               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                    Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 32 of 43
            II
DocuSign Envelope ID: 06B2386F-CEEA-4787-A72D-F4925CB891CC




        1                                                SIGNATURES

       2
                                6
       3         Dated: March_, 2020                         Plaintiff SER LAO

       4                                                     ~edby:

       5                                                         ~50~
       6
                 Dated: March_, 2020                         Defendant H & M HENNES & MAURITZ,
       7                                                     L.P.
       8

       9
                                                             Name
      10                                                     Title
      11

      12         Dated: March   6,    2020

      13

      14
                                                             LarryW. Lee
      15                                                     Kristen M. Agnew
                                                             Nicholas Rosenthal
      16                                                     Max W. Gavron
      17                                                     Mai Tulyathan
                                                             Attorneys for Plaintiff SER LAO and the Class
      18

      19         Dated: March _, 2020                        MANATT, PHELPS & PHILLIPS, LLP
      20

      21
                                                             Robert H. Platt
      22                                                     Andrew L. Satenberg
      23                                                     Alma Pinan
                                                             Attorneys for Defendant H & M HENNES &
      24                                                     MAURITZ, L.P.

      25

      26
      27

      28

                                                               32

                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
        Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 33 of 43




 1                                       SIGNATURES
 2
 3   Dated: March    ,2020                   Plaintiff SER LAO
 4

 5

 6
     Dated: March 6, 2020                    Defendant H & M HENNES & MAURITZ,
 7                                           L.P.
 8
 9

10

11

12   Dated: March     2020                   DIVERSITY LAW GROUP, P.C.
13

14
                                             Larry W. Lee
15                                           Kristen M. Agnew
                                             Nicholas Rosenthal
16
                                             Max W. Gavron
17                                           Mai Tulyathan
                                             Attorneys for Plaintiff SER LAO and the Class
18

19   Dated: March (&_, 2020                  MANATT, PHELPS & PHILLIPS, LLP
20

21

22                                          Andrew L. Satenberg
23                                          Alma Pinan
                                            Attorneys for Defendant H & M HENNES &
24                                          MAURITZ, L.P.

25

26

27

28

                                               32

                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 34 of 43




                EXHIBIT A
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 35 of 43




          NOTICE OF CLASS ACTION SETTLEMENT
                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


SER LAO, individually and on behalf of all          Case No. 5:16-cv-333 EJD
others similarly situated,                          Hon. Edward J. Davila
                                                    Courtroom: 4
                           Plaintiffs,
                                                    IMPORTANT LEGAL NOTICE –
                                                    THIS LAWSUIT SETTLEMENT MAY
                   v.                               AFFECT YOUR RIGHTS

H & M HENNES & MAURITZ, L.P., a New
York limited partnership; and DOES 1 through
50, inclusive,

                        Defendants.



  A federal court authorized this notice. This is not a solicitation from a lawyer. This is not a
lawsuit against you and you are not being sued. However, your legal rights are affected whether
                                       you act or don’t act.

  IMPORTANT: YOU ARE ENTITLED TO MONEY IF THE COURT APPROVES THE
                  SETTLEMENT DESCRIBED HEREIN


Mr./Ms. [Insert Name]:

THE RECORDS OF H & M HENNES & MAURITZ, L.P. (“H&M”) SHOW YOU WERE
 EMPLOYED BY H&M AS AN HOURLY-PAID EMPLOYEE AT A RETAIL STORE
 LOCATED IN CALIFORNIA AT SOME TIME BETWEEN JANUARY 8, 2013, AND
 OCTOBER 31, 2019, AND YOU ARE ELIGIBLE FOR A PAYMENT FROM A CLASS
                         ACTION SETTLEMENT.

       IT IS ESTIMATED THAT YOUR POTENTIAL PAYMENT UNDER THIS
                     SETTLEMENT WOULD BE $________.

         IMPORTANT: YOU WILL BE BOUND BY THIS SETTLEMENT AND YOUR
        RIGHTS WILL BE AFFECTED BY THIS LITIGATION UNLESS YOU EXCLUDE
                YOURSELF FROM THE CLASS AS EXPLAINED BELOW.

                             PLEASE READ THIS NOTICE CAREFULLY.
       Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 36 of 43




                 YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
       Do Nothing                  You will receive a payment under the Settlement.
       Exclude Yourself            Receive no payment under the Settlement and retain all rights
                                   you may have against H&M.
       Object                      Write to the Court about why you believe that the settlement is
                                   unfair.
       Go to a Hearing             Ask to speak in Court about the fairness of the settlement.

         YOUR RIGHTS AND OPTIONS - AND THE DEADLINES TO EXERCISE THEM -
                         ARE EXPLAINED IN THIS NOTICE.

WHY DID YOU RECEIVE THIS NOTICE?

This notice explains the nature of this lawsuit, as well as a proposed settlement of this lawsuit, and
informs you of your legal rights under that proposed settlement. You are receiving this notice
because you may be a member of a class on whose behalf this class action lawsuit has been
brought. The Court has conditionally certified a Class for settlement purposes comprised of:

       All current and former non-exempt retail store employees who work/worked for
       Defendant in the State of California at any time between January 8, 2013 to
       October 31, 2019.

The Court has appointed as class counsel Diversity Law Group, PC, Polaris Law Group, LLP
and Hyun Legal, APC (“Class Counsel”).

WHAT IS THIS LAWSUIT ABOUT?

This settlement is the result of a lawsuit filed by Plaintiff Ser Lao (“Plaintiff”). On December 11,
2015, Plaintiff filed a Class Action Complaint against Defendant H&M in the Superior Court of
the State of California, County of Santa Clara (the “Lawsuit”). Defendant subsequently removed
the case to the United States District Court for the Northern District of California, where it was
assigned Case. No. 5:16-cv-333 EJD.

Plaintiff’s Lawsuit brings class claims for violation of the California Labor Code based on H&M’s
policy and practice of conducting security checks and visual inspections of its employees after
clocking out from their shift and prior to leaving the store. Plaintiff’s Lawsuit alleges that this
policy and practice was not compliant with California law, and that H&M owes minimum, regular,
and overtime wages to its hourly retail store employees for the time spent waiting and undergoing
said security checks and visual inspections as they were off-the-clock. The Lawsuit further
challenges H&M’s class-wide policy and practice of issuing final wages to separating employees
in the form of pay cards. Plaintiff alleges that this policy and practice was not compliant with the
California Labor Code, as H&M did not obtain each separating employee’s authorization to pay
final wages via pay card, and the pay cards impose fees in order to use the card. Based on these
class claims, Plaintiff seeks on behalf of all similarly situated current and former hourly-paid retail
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 37 of 43




store employees all unpaid minimum, regular, and overtime wages and related statutory and civil
penalties under California law. In addition to the class claims above, Plaintiff has also brought a
claim for violation of the Private Attorneys General Act of 2004 (the “PAGA”), California Labor
Code § 2698, et seq., seeking civil penalties on behalf of all other aggrieved employees based on
these same Labor Code violations.

Defendant denied the allegations in the Lawsuit, and continues to deny, that it failed to comply
with California law and the California Labor Code. In this regard, Defendant maintains that its
security checks and visual inspections conducted at retail stores were compliant with California
law, such that it properly compensated employees for all wages earned. Defendant also maintains
that its use of pay cards to issue final wages to separating employees did not violate the California
Labor Code, because the pay cards did not deny employees access to their final wages in a timely
manner after separation of employment. In addition, Defendant denied, and continues to deny,
that the Lawsuit could or should be certified to proceed as a class action.

THE COURT HAS NOT RULED ON THE MERITS OF PLAINTIFF’S CLAIMS,
DEFENDANT’S DEFENSES, OR THE SUBSTANTIVE CONTENTIONS OF THE PARTIES.
NO INFERENCES REGARDING THE MERITS OF THE LITIGATION SHOULD BE DRAWN
FROM THE SENDING OF THIS NOTICE. THIS NOTICE IS NOT MEANT TO IMPLY THAT
THERE HAS BEEN ANY VIOLATION OF LAW OR WRONGDOING BY ANY PARTY OR
THAT A RECOVERY AFTER TRIAL COULD BE HAD IF THE LITIGATION IS NOT
SETTLED.

SUMMARY OF THE SETTLEMENT

       A.      Why is there a settlement?

The Court did not decide in favor of Plaintiff or Defendant. Plaintiff thinks he would have
prevailed on the merits of his claims at trial. Defendant does not think Plaintiff would have won
anything from trial because it has asserted legal and factual defenses to the claims. But there was
no trial. Instead, both parties agreed to a settlement of the Lawsuit. As a result, both sides can
avoid the costs, risks, and uncertainty of proceeding with trial, and the people affected from the
Lawsuit will get monetary compensation. Plaintiff and Class Counsel believe that the settlement
is fair, reasonable, adequate, and in the best interests of all members of the Class.

       B.      Who is in the Settlement Class?

All current and former non-exempt (“hourly”) retail store employees who work/worked for
Defendant in the State of California at any time between January 8, 2013 to October 31, 2019, and
who do not opt out of the settlement as explained below would become part of the “Settlement
Class” (also referred to as a “Settlement Class Member”). The period of time between January 8,
2013 and October 31, 2019 is referred to as the “Class Period.”

       C.      Who are the attorneys representing the class?
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 38 of 43




 Class Counsel                                    Class Counsel (cont’d)

 DIVERSITY LAW GROUP, P.C.                        HYUN LEGAL, APC
 Larry W. Lee, State Bar No. 228175               Dennis S. Hyun, State Bar No. 224240
 lwlee@diversitylaw.com                           dhyun@hyunlegal.com
 Kristen M. Agnew, State Bar No. 247656           515 S. Figueroa St., Suite 1250
 kagnew@diversitylaw.com                          Los Angeles, California 90071
 Nick Rosenthal, State Bar No. 268297             Telephone: (213) 488-6555
 nrosenthal@diversitylaw.com                      Facsimile: (213) 488-6554
 Max Gavron, State Bar No. 291697
 mgavron@diversitylaw.com
 Mai Tulyathan, State Bar No. 316704
 ktulyathan@diversitylaw.com
 515 S. Figueroa St., Suite 1250
 Los Angeles, California 90071
 Telephone: (213) 488-6555
 Facsimile: (213) 488-6554

 Class Counsel (cont’d)
 POLARIS LAW GROUP LLP
 William L. Marder, State Bar No. 170131
 bill@polarislawgroup.com
 501 San Benito Street, Suite 200
 Hollister, California 95023
 Telephone: (831) 531-4214
 Facsimile: (831) 634-0333



       D.      What does the settlement provide?

The parties have agreed to settle the Lawsuit in exchange for the settlement amount of
$3,800,000.00. This amount is inclusive of (1) individual settlement payments to the Class
Members; (2) an enhancement payment of up to $15,000.00 to Plaintiff for his efforts and work in
prosecuting this Lawsuit on behalf of the class; (3) not more than $1,266,666.67 in attorneys’ fees
and not more than $250,000.00 in litigation costs; (4) payment of $75,000.00 to the California
Labor and Workforce Development Agency (“LWDA”) in connection and accordance with PAGA
(75% of $100,000.00 PAGA penalty allocation, with $25,000.00 being distributed to Class
Members); and (5) claims administrator’s fees and expenses estimated to be $41,750.00.

After deducting the class representative enhancement payment, attorneys’ fees, costs, the payment
to the LWDA, and the claims administrator’s fees and expenses, it is estimated that a total of
approximately $2,151,583.33 (“Net Settlement Amount”) will be available to be distributed to the
Settlement Class. The Settlement Class Member’s share of the Net Settlement Proceeds will be
distributed to each class member who does not opt out (“Individual Settlement Payment”).

The amount of each Individual Settlement Payment for each Settlement Class Member is
determined on a pro rata basis. That amount will be calculated based on how many workweeks
the Settlement Class Member worked during the Class Period. For every seven (7) days a
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 39 of 43




Settlement Class Member is employed by Defendant during the Class Period, he/she will be
assigned one point (referred to as “workweek points”). The workweek points of all Settlement
Class Members will then be added up to determine the total workweek points. Then, each
Settlement Class Member’s share will be determined by dividing the total number of workweek
points earned by all Settlement Class Members by the number of workweek points earned by that
particular Settlement Class Member during the Class Period.

Settlement Class Members are not required to do anything to receive their Individual Settlement
Payment. Thus, you do not need to submit any proof of a claim form. Instead, Settlement Class
Members will automatically receive their Individual Settlement Payment based on the number of
workweeks set forth below. Upon final approval of this settlement by the Court, your Individual
Settlement Payment check will be mailed to you, unless you exclude yourself or opt-out of the
settlement according to the instructions below.

Only Settlement Class Members who can be identified by the claims administrator will receive a
payment from the settlement. No settlement payments will be sent to any Settlement Class
Member for whom a current address has not been identified by the claims administrator.

If any Settlement Class Member does not cash his/her settlement payment check within one
hundred eighty (180) days after the claims administrator mails the settlement payment check to
the Settlement Class Member, the claims administrator shall disseminate the funds as follows:
fifty percent (50%) to Legal Aid At Work and fifty percent (50%) to the Ali Forney Center.

All Individual Settlement Payments paid to satisfy Claims shall be allocated as follows: eighty
percent (80%) to statutory penalties and interest, not subject to withholdings and reported on a
1099 form to be issued by the claims administrator; and twenty percent (20%) as wages and will
be subject to all applicable withholdings, including FICA, FUTA, SDI and Medicare. To the extent
that any portion of Settlement Class Members’ settlement proceeds constitute wages, H&M will
be separately responsible for the employer-paid portion of any taxes, including the employer-paid
portion of FICA, Medicare, FUTA, and SDI contribution, which shall not be paid from the Class
Settlement Amount. Each individual Settlement Class Member shall be solely responsible for
his/her share of taxes (federal, state, or local) owed as a result of any payments received under this
settlement. To ensure compliance with requirements imposed by the IRS, we inform you that any
United States federal tax advice contained in this Notice was not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any transaction or matter addressed
herein. Class Counsel and Defendant’s Counsel do not purport this communication to constitute
legal and/or tax advice.

       E.      What will I get?

The records of Defendant indicate that, between January 8, 2013 and October 31, 2019 (the “Class
Period”), the dates of employment you were employed within this period is:

                                       Dates of Employment

                                        _________________
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 40 of 43




Based on this, it is estimated that your Individual Settlement Payment will be approximately
$_________.

If you dispute the dates of employment listed above, you must notify the claims administrator in
writing of this dispute by ___________ ___, 2020 at the address listed below, and provide
documents (e.g., payroll records) evidencing your claim. You can only submit a dispute if you do
not exclude or opt out of the settlement. Any dispute over the dates of employment that cannot be
resolved by the parties shall be submitted to the claims administrator for a final and binding
determination.

       F.      What is the payment to the Class Representative?

Subject to Court approval, Plaintiff will be paid a “Class Representative Enhancement” in an
amount up to fifteen thousand dollars ($15,000.00) for his efforts and work in prosecuting this
Lawsuit as the class representative, including sitting for his deposition and personally attending
the settlement conference leading to this settlement, providing Defendant with a general release of
any claims he may have, as well as his willingness to accept the risk of paying Defendant’s
attorneys’ fees and costs in the event of an unsuccessful outcome of this Lawsuit.

       G.      How will Class Counsel be paid?

Class Counsel will apply to the Court for an award of reasonable attorneys’ fees in an amount up
one-third (1/3) of three million eight hundred thousand dollars ($3,800,000.00) recovered for the
Class (i.e., $1,266,666.67) and reasonable litigations costs of this Lawsuit of up to two hundred
fifty thousand dollars ($250,000.00) (“Class Counsel Award”).

       H.      What are you giving up to get a payment or stay in the Class?

If you remain a part of this settlement, and if the Court grants final approval of the settlement, you
will be deemed to have released or waived the claims listed below in Section I that arose any time
during the Class Period from January 8, 2013 to October 31, 2019 (referred to as the “Released
Claims”). The release of claims set forth below in Section I which describes exactly the legal
claims that you will give up if you do not exclude yourself from the Settlement Class, and will
extend to Defendant and its past, present and future parents, owners, subsidiaries, affiliates,
successors-in-interest, assigns, auditors, accountants, experts, contractors, partners, insurers,
reinsurers, and other parties acting on their behalf, officers, directors, shareholders, employees,
agents, attorneys, and representatives (the “Released Parties”).

If you do not elect to exclude yourself from the Settlement Class, you will be deemed to have
entered into the release of claims below and to have released your claims against the Released
Parties. If the Settlement is not approved by the Court or does not become final for some other
reason, the litigation will continue.

       I.      What are the Released Claims?

In consideration of the monetary sum provided by Defendant and upon final approval of this
Settlement by the Court, Plaintiff and the Settlement Class Members, except those who timely and
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 41 of 43




validly exclude themselves from the Settlement, hereby cancel, terminate, abrogate, discharge,
waive, fully release, and forever discharge the Released Parties from the following claims that
arose during the Class Period from January 8, 2013 to October 31, 2019 (“Released Claims”): (a)
any claims, damages, or causes of action for any alleged failure to pay all wages and penalties
owed at the time of separation of employment due to the use of pay cards as a form of payment of
wages, pursuant to California Labor Code §§ 201-203, 212-213, and PAGA, California Labor
Code § 2698, et seq.; (b) Any claims, damages, or causes of action for unpaid wages and penalties
due to time spent undergoing security checks and visual inspections, including, but not limited to,
claims for unpaid minimum, regular and overtime wages and penalties pursuant to California
Labor Code §§ 201-203, 226, 558, 1194, 1197, 1197.1, PAGA, California Labor Code § 2698, et
seq., and Business and Professions Code § 17200, et seq.

If you currently have a case pending, or plan to file a case based on the above claims, you must
exclude yourself from this class action in order to proceed on your own. You will be solely
responsible for the costs of hiring your own attorney and proceeding on your own. If you wish
instead to receive the benefits of this Settlement, and waive your right to proceed on your own,
you should participate in this Settlement, meaning do not exclude yourself from the Settlement.
THE SETTLEMENT HEARING

The Court will conduct a final fairness hearing regarding the proposed Settlement (the “Final
Settlement Hearing”) on ____________ ___, _____, at ____ _.m., in Courtroom 4 of United States
District Court for the Northern District of California, San Jose Division, 280 South 1st Street, San
Jose, CA 95113.

At the Final Settlement Hearing, the Court will determine: (i) whether the Action should be finally
certified as a class action solely and exclusively for Settlement purposes; (ii) whether the
Settlement should be given the Court’s final approval as fair, reasonable, adequate and in the best
interests of the Settlement Class Members, and if so, whether to enter a judgment fully and finally
resolving Plaintiff’s and Settlement Class Members’ claims against Defendant; (iii) whether the
Settlement Class Members should be bound by the terms of the Settlement, including the release
of claims; (iv) the amount of the attorneys’ fees and expenses to be awarded to Class Counsel; and
(v) the amount that should be awarded to Plaintiff for the Class Representative Service Award. At
the Final Settlement Hearing, the Court will rule on any written objections filed by Class Members,
as well as arguments for and against the proposed Settlement. Assuming you do not elect to
exclude yourself from the Settlement, you have a right to attend this hearing, but you are not
required to do so. The Court has reserved the right to adjourn the Final Settlement Hearing to
consider any issue, without further notice of any kind. Please contact the claims administrator or
Class Counsel to confirm that the Final Settlement Hearing date has not been changed.

You also have the right to hire an attorney to represent you, or to enter an appearance on your
behalf and represent you at the hearing.



WHAT ARE YOUR OPTIONS?
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 42 of 43




OPTION 1 – REMAIN A SETTLEMENT CLASS MEMBER. IF YOU WISH TO REMAIN
A SETTLEMENT CLASS MEMBER AND OBTAIN ANY SHARE OF THE
SETTLEMENT THAT YOU MAY BE ENTITLED TO RECEIVE, YOU DO NOT NEED
TO DO ANYTHING OTHER THAN MAKE SURE THE SETTLEMENT
ADMINISTRATOR HAS YOUR CURRENT ADDRESS. YOU ARE NEVER REQUIRED
TO GO TO COURT OR PAY ANYTHING TO THE LAWYERS IN THIS CASE. You will
be bound by a judgment in this case, you will release your claims against the Defendant, and you
will not have the right to file your own lawsuit against the Defendant and pursue your own claims
in a separate suit. If the Court approves the proposed Settlement, you will automatically be mailed
your share of the Net Settlement Amount. If the Court does not approve the Settlement, the lawsuit
will continue, and you may or may not be designated a Class Member at a later time. If your
mailing address information is incorrect or you move, please provide your current address to the
claims administrator: XXXXXX at XXXXXXXXX.

OPTION 2 – REMAIN A CLASS MEMBER AND OBJECT TO THE SETTLEMENT.

You can ask the Court to deny approval by filing a written objection. You can’t ask the Court to
order a different settlement; the Court can only approve or reject the settlement. If the Court denies
approval, no settlement payments will be sent out and the lawsuit will continue. If that is what
you want to happen, you must object in writing.

Any objection to the proposed settlement must be in writing and must: (1) contain your full name,
current address, and signature; (2) identify the case name and number (Lao v. H&M, Case Number
5:16-cv-333 EJD); (3) state with specificity the grounds for your objection(s); and (4) state whether
the objection applies only to you, a specific group or subset within the Settlement Class, or to the
entire Settlement Class. You may include any supporting documents or papers, including without
limitation, briefs, written evidence, and declarations, with your objection. Your written objection
and/or supporting documents must be filed with the Court only, either by mailing them to the Class
Action Clerk, United States District Court for the Northern District of California, 280 South 1st
Street, San Jose, CA 95113, or by filing them in person at any location of the United States District
Court for the Northern District of California.

To be valid and effective, all objections to the approval of the Settlement must be postmarked to
the Court on or before ___________ ___, ______. DO NOT CONTACT THE COURT.
If you file a timely written objection, you may, but are not required to, appear at the Final
Settlement Hearing, either in person or through your own attorney. If you choose to appear
through your own attorney, you are responsible for hiring and paying that attorney. Any Class
Member who fails to object to the proposed Settlement as described above will lose the right to
object to it.
OPTION 3 – EXCLUDE YOURSELF FROM THE CLASS. YOU HAVE A RIGHT TO
EXCLUDE YOURSELF (“OPT OUT”) FROM THE CLASS, BUT IF YOU CHOOSE TO DO
SO, YOU WILL NOT RECEIVE ANY BENEFITS FROM THE PROPOSED
SETTLEMENT AND YOU WILL NOT HAVE STANDING TO OBJECT TO THE
SETTLEMENT. You will not be bound by a judgment in this case, you will not release your
claims against the Defendant, and you will have the right to file your own lawsuit against the
Defendant and pursue your own claims in a separate suit. If you want to exclude yourself from
      Case 5:16-cv-00333-EJD Document 158-9 Filed 03/06/20 Page 43 of 43




the Class, you must timely write to the claims administrator to request that you be excluded from
the settlement (“Request for Exclusion”).

Your Request for Exclusion must: (1) contain your full name, address and telephone number, and
the last four digits of your Social Security number; (2) be signed by you; (3) identify the case name
and number (Lao v. H&M, Case Number 5:16-cv-333 EJD); and (4) contain a clear statement that
indicates that you want to be excluded from the Settlement.

Your written Request for Exclusion must be mailed to the claims administrator at: XXXXXX,
Claims Administrator, XXXXXX. In order for you to timely and validly opt out and exclude
yourself, your written Request for Exclusion must contain the information listed above, and be
postmarked on or before ____________ ___, _____. Any Requests for Exclusion post-marked
after this date or not received by the claims administrator will have no force and effect, meaning
that you will still remain a part of the Settlement Class.

Any Class Member who files a timely and valid Request for Exclusion will no longer be a member
of the Settlement Class, be barred from objecting to and participating in any portion of the
Settlement, and will receive no benefits from the Settlement. If you exclude yourself, you can, at
your own expense, pursue any claims that you may have against Defendant. Please note that you
cannot both exclude yourself and object to the Settlement.

ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the
Settlement, please see the Settlement Agreement, approval papers, other documents in this
Lawsuit, and any attorneys’ fee motions available at www.____________.com, by contacting
Class Counsel at their contact information above, the claims administrator at *********, by
accessing the Court docket in this case (for a fee) through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the office of
the Clerk of the Court for the United States District Court for the Northern District of California,
280 South 1st Street, San Jose, CA 95113, between 9:00 a.m. and 4:00 p.m., Monday through
Friday, excluding Court holidays.


ALL INQUIRIES REGARDING THIS LITIGATION SHOULD BE MADE TO THE
CLAIMS ADMINISTRATOR:

                                            XXXXXX
                                            XXXXXX
                                            XXXXXX

You may also call Class Counsel listed above.
PLEASE DO NOT CONTACT THE COURT OR DEFENDANT’S COUNSEL FOR
INFORMATION.
